Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lucas R. Jensen and Chad Bevins on December 16, 2021.
The application has been amended as follows:
Claims 1, 5, 8-9, 11, 15,  18 and 23 have been amended.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A method performed by a device proxy associated with a wireless device in a wireless network, for handling radio communication of content data from a data source to be played out on a media player of the wireless device, the method comprising: 

the data of the potential data class comprises non-time critical data that indicates that a certain delay for delivering data of said potential data class is tolerated,
the data of a non-potential data class comprises time critical data that indicates that the certain delay for delivering data is not tolerated,
the non-time critical data of the potential data class is fetched over a potential data bearer, and
the time critical data of the non-potential data class is fetched over a non-potential data bearer, 
the potential data bearer dedicated for data of said potential data class, wherein further segments of the content data are fetched over the potential data bearer until the content data of the potential data class becomes unavailable, until all accessible segments have been fetched, or until an intermediate buffer is full, wherein, if only a first range of one segment is fetched over the potential data bearer, a second range of the same segment is fetched over [[a]] the non-potential data bearer and the first and second ranges of the segment are joined by the device proxy to form a complete segment before delivery to the media player,



Claim 5 has been amended as follows:
     5. (Currently Amended)  The method according to claim 1, wherein the non-time critical data is fetched over the potential data bearer using a first connection, while the time critical data is fetched over [[a]]the non-potential data bearer using a second connection.
	
Claim 8 has been amended as follows:
     8. (Currently Amended)  The method according to claim 1, wherein the non-time critical  data from the data source is fetched over the potential data bearer using a first stream or stream class of a connection, while the time critical data from the data source is fetched over [[a]]the non-potential data bearer using a second stream or stream class of the same connection.

Claim 9 has been amended as follows:
     9. (Currently Amended)  The method according to claim 1, wherein the non-time critical  data is fetched by sending a Get request extended with a query parameter indicating that the non-time critical data should be marked by the data source as belonging to the potential data class.

Claim 11 has been amended as follows:
     11. 	(Currently Amended)  A device proxy associated with a wireless device in a wireless network and arranged to handle radio communication of content data from a data source to be played out on a media player of the wireless device, the device proxy comprising:


the data of the potential data class comprises non-time critical data that indicates that a certain delay for delivering data of said potential data class is tolerated,
the data of a non-potential data class comprises time critical data that indicates that the certain delay for delivering data is not tolerated,
the non-time critical data of the potential data class is fetched over a potential data bearer, and
the time critical data of the non-potential data class is fetched over a non-potential data bearer, 




Claim 15 has been amended as follows:
     15. 	(Currently Amended)  The device proxy according to claim 11, wherein the device proxy is configured to fetch the non-time critical data over the potential data bearer using a first connection, and to fetch the time critical data over [[a]]the non-potential data bearer using a second connection.

Claim 18 has been amended as follows:
     18. 	(Currently Amended)  The device proxy according to claim 11, wherein the device proxy is configured to fetch the non-time critical data from the data source over the potential data bearer using a first stream or stream class of a connection, and to fetch the time critical data from the data source over [[a]]the non-potential data bearer using a second stream or stream class of the same connection.

Claim 23 has been amended as follows:
     23. 	(Currently Amended)  A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to:

the data of the potential data class comprises non-time critical data that indicates that a certain delay for delivering data of said potential data class is tolerated,
the data of a non-potential data class comprises time critical data that indicates that the certain delay for delivering data is not tolerated,
the non-time critical data of the potential data class is fetched over a potential data bearer, and
the time critical data of the non-potential data class is fetched over a non-potential data bearer, 




Response to Arguments
Regarding claim objections applicant’s arguments, see page 7 paragraph 5, filed November 23, 2021, with respect to claims 2 and 12 have been fully considered and are persuasive. The claim objections of claims 2 and 12 have been withdrawn.
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8 paragraphs 1-5, filed November 23, 2021, with respect to claims 1-2, 5-12, 15-20, and 23 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-2, 5-12, 15-20, and 23 have been withdrawn, in view of above Examiners amendment. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 paragraph 6 - page 10 paragraphs 1-2, filed November 23, 2021, with respect to claims 1-2, 5-12, 15-20, and 23 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-2, 5-12, 15-20, and 23 have been withdrawn.


Allowable Subject Matter
Claim(s) 1-2, 5-12, 15-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-12, 15-20, and 23 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 11 and 23 … detecting that content data of a potential data class is available for radio communication to the device proxy from said data source on behalf of the wireless device, wherein: data of the potential data class comprises non-time critical data that indicates that a certain delay for delivering data of said potential data class is tolerated, data of a non-potential data class comprises time critical data that indicates that the certain delay for delivering data is not tolerated, the non-time critical data of the potential data class is fetched over a potential data bearer, and the time critical data of the non-potential data class is fetched over a non-potential data bearer, fetching segments of the content data from the data source over  the potential data bearer dedicated for data of said potential data class, wherein further segments of the content data are fetched over the potential data bearer until the content data of the potential data class becomes unavailable, until all accessible segments have been fetched, or until an intermediate buffer is full, wherein, if only a first range of one segment is fetched over the potential data bearer, a second range of the same segment is fetched over  the non-potential data bearer and the first and second ranges of the segment are joined by the device proxy to form a complete segment before delivery to the media player … and in combination with other limitations recited as specified in claims 1, 11 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zakrzewski et al. (US Pub. No.: 2013/0286838) discloses a mobile communications network and infrastructure equipment are arranged to communicate data to mobile communications devices. The mobile communications network may establish a communications bearer between one of the mobile communications devices and one or more of the infrastructure equipment for communicating data packets for a communications session to the mobile communications device via the communications bearer. The infrastructure equipment is provided with an indication of a type of the data packets communicated via the communications bearer. Communication of the data packets is controlled via the communications bearer in accordance with a relative priority indicated by the type of the data packets communicated via the communications bearer with respect to data packets communicated via other communications bearers.
Brisebois et al. (US Pub. No.: 2012/0124196) discloses A system and methodology that performs data bundling and controls fast dormancy based on application monitoring and classification is provided. Moreover, the system provides a balance between saving battery power of a user equipment (UE) and reducing signaling and processing load in a radio resource controller (RRC). Specifically, the system observes data flow related behavior of applications on the UE. On receiving a first data flow request, an arrival time of a next data flow request is predicted based on an analysis of the behavior, and the system determines whether the two data flows can be bundled together and transmitted over a single connection. Additionally, on completion of the first data flow, the arrival time of the next data flow request is predicted based on the analysis, and the system determines whether a fast dormancy timer can be disabled to transmit the next data flow over the current connection.
Wahler (US Pub. No.:2014/0136658) discloses techniques for delivering data or information onto a vehicle and for delivering data off of a vehicle include a data distribution system having multiple interfaces that are fixedly connected to the vehicle, and that provide access to multiple types of data bearers connected to external networks. A bearer selector engine may select a particular data bearer for delivery of data based on a set of selection criteria, which may be indicated in a set of selection rules on-board the vehicle. The selection criteria may be based on bearer characteristics, data characteristics, vehicle operating state and/or other current conditions, priority, a feature or service, and/or user preference. Using one or more on-board networks, data may be generated by an on-board originating device and routed for external delivery, or external data may be delivered to an on-board destination device. Data delivery may occur while the vehicle is en route. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469